DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 1-3, 5, and 8-15 are under consideration. 
	Claims 4, 6-7, and 16-20 are withdrawn.

Election/Restrictions
	Claims 4, 6-7, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

	Specification
The disclosure is objected to because of the following informalities: at
At [0077], “profile pattern may not be obtained” should be “profile pattern may be obtained”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noelscher (US 20070092829 A1, published 2007).
Regarding claims 1-2, 9-12, and 15, Noelscher teaches a photosensitive coating (protective layer) over a resist on a substrate, selective exposure to both layers, protective layer contains a polymer and an alkaline additive (base quencher) [abstract, 0013, claim 52, fig 3]. Noelscher further teaches that the base quencher can be Trioctylamine, a tertiary amine [0032] and the protective layer polymer can be polyacrylic acid (a polyacrylate without acid labile groups) [0040]. Noelscher also teaches the steps of diffusing the base from the protective layer into the underlying resist layer during a post exposure bake (heating) [0010, claim 42] and removing both the protective layer and exposed portions of the underlying resist during development, leaving behind unexposed portions of the resist layer [0073, fig 4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noelscher (US 20070092829 A1, published 2007) as applied to claims 1-2, 9-12, and 15 above, and further in view of Weng (US 20170052445 A1, published 2017), Jang (“Positive-type photosensitive polyimide based on a photo base generator containing oxime-urethane groups as a photosensitive compound”, Macromol. Res. 14, 300–305 (2006)), and Ogura (“Development of negative-type photosensitive polyimide, based on poly(amic acid)s, photo base generator and thermal base generator”, Journal of Photopolymer Science and Technology, Volume: 21, Issue: 1, Pages: 125-130, 2008).
Regarding claims 3, 5, and 13-14, Noelscher does not explicitly teach the use of a photo base generator or a thermal base generator, but rather a base as a base quencher. Weng teaches alternative base quenchers including photo base generators and thermal base generators [0059]. It would be obvious to a person of ordinary skill in the arts that these base quencher alternatives would function comparably and result in a similar photoresist pattern if applied to the method and composition of Noelscher.  Jang teaches benzophenone oxime hexamethylene diurethane as a photo base generator [abstract, page 1], and would be expected to function comparably as the photo base generator taught by Weng. Ogura teaches N- (p-nitrophenyl)-2,6-dimethylpiperidine as a thermal base generator [abstract, page 1], and would be expected to function comparable as the thermal base generator taught by Weng.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noelscher (US 20070092829 A1, published 2007) as applied to claims 1-2, 9-12, and 15 above, and further in view of Hatakeyama (US 20090286188 A1, published 2009).
Regarding claim 8, Noelscher discloses arbitrary units of concentration of the basic quencher in the protective layer, but does not disclose a specific concentration. Hatakeyama teaches base quenchers used in top coat (protective layer) compositions of 1.2 parts by weight to 100 parts by weight of the polymer [0048], which is about 1.2 wt. % based on the weight of the polymer and quencher.  It would be obvious to a person of ordinary skill in the arts that the use of the wt. % taught by Hatakeyama would have comparable and expected results when applied to the method and composition of Noelscher.

Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010033994 A1 and US 20010036589 A1 teaches similar polymer compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./               Examiner, Art Unit 1737            /DUANE SMITH/                                                                      Supervisory Patent Examiner, Art Unit 1737